In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00119-CV
____________

LUSHANN INTERNATIONAL ENERGY CORP., Appellant

V.

HARRIS COUNTY, Appellee




On Appeal from the 61st District Court 
Harris County, Texas
Trial Court Cause No. 2006-10354 




MEMORANDUM OPINION
          Appellee, Harris County, filed a motion to dismiss for want of jurisdiction. 
This Court requested a response by appellant, Lushann International Energy Corp.,
by April 6, 2007.  Appellant filed two motions for extension of time to file the
response, extending the filing deadline until July 11, 2007.  To date, no response has
been filed.
          The trial court rendered judgment on June 22, 2006, and appellant timely filed
a motion for new trial on July 21, 2006.  Thus, appellant’s notice of appeal was due
within 90 days after the judgment was signed, which was September 20, 2006.  See
Tex. R. App. P. 26.1(a)(1).  Appellant did not file a notice of appeal by September 20,
2006. However, appellant filed what purported to be a notice of restricted appeal in
February 2007.  A restricted appeal is only available to a party “who did not timely
file a postjudgment motion . . . .”  See Tex. R. App. P. 30.  Because appellant timely
filed a motion for new trial, we lack jurisdiction over this restricted appeal.  Clopton
v. Pak, 66 S.W.3d 513, 515 (Tex. App.—Fort Worth 2001, pet. denied); see Wright
Bros. Energy, Inc. v. Krough, 67 S.W.3d 271, 273 (Tex. App.—Houston [1st Dist.]
2001, no pet.).  We dismiss this appeal for lack of subject matter jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.